Citation Nr: 1503403	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-27 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE


Entitlement to payment or reimbursement for the cost of medical treatment provided at Flagler Hospital from April 26, 2012 to April 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran had active service from July 1969 to June 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of an May 2012 decision by the VAMC.

In October 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board has considered documentation included in Virtual VA and VBMS.


FINDINGS OF FACT

1.  The services rendered from April 26, 2012 to April 29, 2012 were provided by Flagler Hospital, a medical facility that provides emergent care.
 
2.  An April 26, 2012 VA outpatient record reveals that prior to going to Flagler Hospital, the Veteran's wife called the local VA outpatient facility reporting that the Veteran was slurring his words badly and was terribly off balance.  The VA outpatient clinic advised calling 911 and getting the Veteran to the nearest hospital.  

3.  The Veteran was admitted to Flagler Hospital emergency room with an admitting diagnosis of cardiovascular accident (CVA) (stroke); the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.
 
4.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.
 
5.  The Veteran is financially liable to the provider of the emergency treatment rendered.
 
6.  The record does not establish that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.
 
7.  The condition for which the emergent treatment was furnished did not involve a third party with regard to liability. 

8.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred for private emergent medical care provided by and through Flagler Hospital between April 26, 2012 and April 29, 2012 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Even if VCAA were for application, any discussion of VA's duty to notify and assist would be unnecessary in light of the Board's decision to grant the Veteran's claim in full.

The Veteran is seeking entitlement to payment or reimbursement for expenses incurred by him at the Flagler Hospital from April 26, 2012 to April 29, 2012.  An April 26, 2012 VA outpatient record reveals that prior to going to Flagler Hospital, the Veteran's wife called the local VA outpatient facility reporting that the Veteran was slurring his words badly and was terribly off balance.  The VA outpatient clinic advised calling 911 and getting the Veteran to the nearest hospital.  The Veteran testified at his hearing that the closest VA hospital to his house was in Gainesville, Florida, more than 2 hours' drive away.  He reported that Flagler Hospital was only six minutes away from his house.

The Flagler Hospital medical records indicate that the Veteran had been slurring words somewhat for several days, but that morning it had increased to the extent that his wife could not understand him.  The admitting diagnosis was CVA.  The Veteran was provided a CT scan and an MRI of the head.  The discharge diagnosis was expressive aphasia/dysarthria, improved.  

Initially, the Board notes that the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are inapplicable to this appeal as the record does not show that the non-VA medical treatment in question was rendered in connection with a service-connected disability or that the Veteran has been in receipt of a total and permanent rating due to one or more service-connected disabilities. 

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  Although the Veteran was informed he should go to the closest hospital by a VA employee at a VA outpatient clinic, this does not constitute 'prior authorization' from VA for the private medical treatment supplied from April 26 to April 29, 2012, pursuant to 38 C.F.R. §17.54.  Therefore, in order to assess whether his request for payment or reimbursement of those expenses is warranted, the Board must determine whether the treatment in question was pursuant to 38 U.S.C.A. § 1728.

The Board finds that there is a basis for reimbursement of unauthorized medical expenses pursuant to 38 U.S.C.A. § 1725.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, the provisions of which became effective on May 29, 2000.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725.

In this case, the Veteran and his wife thought that the Veteran was having a stroke.  Considering the seriousness of the Veteran's symptoms and the likelihood that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, the Board finds that the requirements of 38 U.S.C.A. § 1725 for payment or reimbursement of the costs of unauthorized, continued non-emergency treatment following an emergency have all been met.  

The admission notes from Flagler Hospital note that the Veteran had poorly controlled diabetes, significant morbid obesity and slurry speech.  The hospital records note that the Veteran was a high risk for a stroke and ordered an MRI of the Veteran's brain.  This provides additional support that a prudent layperson might have believed that postponing medical care could lead to serious jeopardy of the Veteran's health.  38 U.S.C.A. § 1725(b), (d).

The Board also concludes that a VA or other Federal facility was not feasibly available, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  The record confirms that a VA employee at a VA outpatient clinic advised the Veteran's wife to call 911 and get the Veteran to the closest hospital.  Furthermore, the record indicates that the closest VA hospital was a great deal farther from the Veteran's home than Flagler Hospital.  As the Veteran was experiencing symptoms indicative of a stroke, it is reasonable to believe that the nearest available appropriate level of care was at the must closer Flagler Hospital.  38 U.S.C.A. § 1725(c).

Lastly, there is no evidence of record that the Veteran fails to meet the other required criteria of 38 U.S.C.A. § 1725.  The Veteran was clearly enrolled in VA health care.  The Veteran's Virtual VA electronic folder contains a VA outpatient treatment record showing evaluation of the Veteran's eyes in February 2013.  There is no indication that the Veteran has medical insurance.  38 U.S.C.A. § 1725(a), (e), (g).  There is nothing to indicate that the Veteran is not personally liable for the cost of the emergency treatment.  38 U.S.C.A. § 1725(f).  The evidence also does not indicate that the treated condition was caused by any work-related injury, and the Veteran does not meet the criteria for reimbursement under 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725(h), (i).

Based on the foregoing, the Board resolves all reasonable doubt in finding that the Veteran met all of the criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-17.1005.  As such, he is eligible for payment or reimbursement of the expenses incurred at Flagler Hospital from April 26, 2012 to April 29, 2012.



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Flagler Hospital from April 26, 2012 to April 29, 2012 is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


